Case 2:18-cr-20554-PDB-APP ECF No. 22 filed 05/10/19       PageID.68   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                   Case No. 2:18-cr-20554

                   Plaintiff,               Paul D. Borman
                                            United States District Judge
      -v-

JACKIE DOUGLAS WOODBURN

               Defendant.
__________________________________________/

STIPULATED ORDER TO ALLOW ADDITIONAL TIME FOR COMPLETION
                    OF EXPERT REPORTS

      IT IS HEREBY STIPULATED AND AGREED that the deadline of May 3,

2019 for Dr. Steven Miller, PhD and Carl Hagstrom, LMSW to complete their

evaluation reports is extended and the reports shall now be completed on or before

June 14, 2019.

      IT IS SO ORDERED:



Dated: May 10, 2019                         s/Paul D. Borman
                                            Paul D. Borman
                                            United States District Judge
Case 2:18-cr-20554-PDB-APP ECF No. 22 filed 05/10/19   PageID.69   Page 2 of 2




Stipulated and agreed to by:

/s/ April Nicole Russo                   /s/ Kevin Mulcahy
APRIL NICOLE RUSSO                       KEVIN MULCAHY
Assistant United States Attorney         Assistant United States Attorney
211 West Fort Street, Suite 2001         211 West Fort Street, Suite 2001
Detroit, Michigan 48226                  Detroit, Michigan 48226
Tel. (313) 226-9129                      Tel. (313) 226-9129
Fax. (313) 226-5892                      Fax. (313) 226-5892
E-Mail: april.russo@usdoj.gov            E-Mail: kevin.mulcahy@usdoj.gov


/s/ Gerry Mason-____
GERRY MASON (P59065)
GERRY MASON LAW OFFICE PLLC
Attorney for Defendant
1700 Busha Hwy
Marysville, Michigan 48040
Tel. (810) 989-0057
Fax (810) 989-6107
gdblues@yahoo.com
P59065




                                     2
